Title: To Alexander Hamilton from Joseph Whipple, 9 March 1792
From: Whipple, Joseph
To: Hamilton, Alexander



Sir
Collectors OfficeDistrict of Portsmo [New Hampshire]March 9. 1792

I conceive it to be a duty incumbent on me to mention to you that the ill State of Health of the Judge of this district has prevented his attendance at the two last Courts, in consequence of which two actions brought to that Court on Bonds for Impost duties have failed in their expected issue, and I have been induced to put a third in Suit at the State Court of Common Pleas to avoid the like consequence—it is here Subject [to] the delay of an appeal to the Supreme Court. I find on enquiry there is but little or no prospect that the Judge will ever recover So as to attend business.
Being of opinion that the practice of inserting in bonds given for Money a penal Sum equal to double the amount of the debt was to Secure all damages that might arise from the delay of payment beyond the term for which the bond was given, and that the Value of the use of Money equal to the legal interest in the Country where the debt exists, should be considered as part of such damage, I have demanded interest at 6 pCt. on bonds Sued but I find it to be the opinion of the Courts in this State that interest should not be recovered on bonds unless Specified in the Obligation. Hence the public is subject to loss—and I do not conceive the law authorizes the insertion of interest in bonds to take place after the expiration of the term of credit allowed. A remedy appears necessary in the law or the practice—if in the latter, be pleased to inform me for my future government.
I have the honor to be &c
Hon. Alex. Hamilton Esquire
